Citation Nr: 1632409	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from June 1961 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before a Veterans Law Judge in his January 2012 appeal.  However, the claims file reflects that the Veteran was scheduled for, and later cancelled his July 2015 hearing.  Thus, the Board may proceed with adjudication of the appeal.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a low back disability which is related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

A VA letter dated in July 2009 satisfied the duty to notify provisions prior to the initial AOJ decision.  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for a low back disability.  The letter also notified the Veteran of how VA determines a disability rating and an effective date if his claims are granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran. 

Concerning VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, private treatment records, lay statements from the Veteran and a report from his September 2009 VA examination.  Of note, VA attempted to obtain records from the Social Security Administration but the SSA noted in a December 2009 correspondence that any records from their office had been destroyed.

The September 2009 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  The examiner discussed the relevant evidence of record and determined the Veteran's current back disability was not related to service.  The Board finds that the examination is adequate for adjudication purposes.

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis for Service Connection

The Veteran contends that he has a low back disability which is related to an injury that occurred during active military service.  He further claims that he has had continuous low back pain since service. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases, such as arthritis, may be established based on a legal presumption by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his current low back disability is due to an injury in service.  

The Veteran's service treatment records describe the Veteran's complaints of lower back pain between July 12, 1961 and July 14, 1961.  X-rays were reported as negative.  Two weeks later, the Veteran's July 31, 1961 report of medical examination for separation from service demonstrated a normal spine examination.

In support of his claim, the Veteran submitted a May 2006 MRI report.  The report noted back surgeries in 1972 and 1974 with worsening back pain.  The MRI was found to demonstrate loss of lumbar spine disc height with osteoarthritis and mild disc bulge.

At his September 2009 VA examination, the Veteran reported that that he had constant low back pain since a July 1961 in-service injury when he was punched by his platoon leader in the back.  He stated that he had back surgery in 1972 and 1974 but that he had no records from these operations.  The Veteran stated that he was treated by a physician as early as four months after discharge but that he did not have a record of this treatment.

Following physical examination of the Veteran and review of the claims file, the VA examiner provided a diagnosis of mechanical low back pain.  The examiner opined that it was less likely than not that the Veteran's current back condition was due to his in service complaints of back pain.  The examiner explained that the Veteran was treated for acute low back pain in July 1961 and that most incidents of acute low back pain resolve without any long term sequelae, the examiner found no reason to suggest that the Veteran had a serious back injury that would cause long term disability or long term pain issues.  

While arthritis may be presumed to be due to service if shown within a year of discharge, here arthritis is not demonstrated until years thereafter.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Although the record demonstrates the Veteran's assertion of a long history of back pain, the Board finds the September 2009 examiner's opinion to be the most probative evidence, as it is predicated upon thorough, accurate reviews of the record, to include specific assertions from the Veteran as to the onset of his symptoms, and the opinion is supported by sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  The September 2009 VA examiner explained that while there was an isolated episode of back pain in service, this episode appeared to be acute and would not lead to long term effects.  Additionally, the Board notes that while the Veteran reported back pain in mid-July 1961, weeks later he was found to have a normal examination, supporting the VA examiner's finding that the Veteran's back pain was acute.

The only other evidence of record supporting the Veteran's claim are his statements. Even if those statements could be read as claiming an onset of his current low back disability in service and continuity of symptomatology since service, the Board finds that the statements are not competent evidence, because, while he can provide a history of back complaints over the years, the Veteran is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of the current low back disability.  Determining the etiology of the diagnosed low back disability is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Again, the most probative evidence of record addressing the medical relationship, if any, between the Veteran's low back disability and service weighs against the claim. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Based on the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran does not have a current low back disability which is related to active military service.  Accordingly, the Veteran's service connection claim for a low back disability is not warranted.


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


